                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION


    In re:                                                         Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                               Case No. 20-81688-CRJ11
    et al.,1
                                                                   Jointly Administered
                                   Debtors.


    ORDER APPROVING DEBTORS’ THIRD OMNIBUS MOTION FOR ENTRY OF AN
     ORDER APPROVING REJECTION OF CERTAIN EXECUTORY CONTRACTS

             This matter came to be heard on February 9, 2021 upon the motion (the “Motion”)2

[Docket No. 1360] of Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and

debtors in possession (collectively, the “Debtors”), for entry of an order, pursuant to Section 365

of the Bankruptcy Code, authorizing the Debtors to reject the Contracts. Upon consideration of

the Motion and it appearing that proper and adequate notice of the Motion has been given and that

no other or further notice is necessary; and that the legal and factual bases set forth in the Motion

and at the hearing establish just cause for the relief granted herein; and having determined that the

relief requested in the Motion is in the best interests of the Debtors, their estates, their creditors,

and other parties in interest; and upon the record herein; and after due deliberation thereon and

good and sufficient cause appearing therefor, it is HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.

2
     All capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



45009542 v1

Case 20-81688-CRJ11                Doc 1437 Filed 02/09/21 Entered 02/09/21 14:38:25                            Desc
                                     Main Document     Page 1 of 2
          1.   The Motion is APPROVED.

          2.   The Debtors are authorized to reject the Contracts as described in the Motion

pursuant to 11 U.S.C. § 365(a).

          3.   The Contracts are deemed rejected as of the General Rejection Date, except for the

executory contract with Geodis Logistics, LLC, which is deemed rejected as of the Geodis

Rejection Date.

          4.   Nothing in this Order shall constitute a waiver of any claims of the Debtors or any

interested party or creditor against any of the counterparties to the Contracts, whether or not related

to the Contracts.

          5.   This Court shall retain jurisdiction with respect to any and all matters arising from

or relating to the implementation or interpretation of this Order.



Dated this the 9th day of February, 2021.

                                                       /s/ Clifton R. Jessup, Jr.
                                                       Clifton R. Jessup, Jr.
                                                       United States Bankruptcy Judge




                                                  2
45009542 v1

Case 20-81688-CRJ11          Doc 1437 Filed 02/09/21 Entered 02/09/21 14:38:25                   Desc
                               Main Document     Page 2 of 2
